       Case 1:20-cv-00171-KD-N Document 11 Filed 09/11/20 Page 1 of 1                         PageID #: 11


                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ALABAMA
                                      SOUTHERN DIVISION

CEDRIC SEARIGHT,                                          )
    Plaintiff,                                            )
                                                          )
v.                                                        )      CIVIL ACTION 1:20-00171-KD-N
                                                          )
TIFFANY MCCORD, et al.,                                   )
     Defendants.                                          )

                                                     ORDER

          After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge (Doc.

10) made under 28 U.S.C. § 636(b)(1)(B) and dated August 18, 2020, is ADOPTED as the opinion of this

Court. Accordingly, it is ORDERED that this action is DISMISSED without prejudice pursuant to Rule

41(b) of the Federal Rules of Civil Procedure as no other lesser sanction will suffice.1

          DONE and ORDERED this the 11th day of September 2020.

                                                  /s/ Kristi K. DuBose
                                                  KRISTI K. DuBOSE
                                                  CHIEF UNITED STATES DISTRICT JUDGE




1
    The reference to "Anthony Parker" as Plaintiff in the Report & Recommendation is simply a typographical error.
